Case 1:20-cv-00061-WS-N Document 28 Filed 05/20/20 Page 1 of 2                       PageID #: 212



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


LOTTIE THOMPSON-GROVES, et al.,                    )
                                                   )
       Plaintiffs,                                 )
                                                   )
v.                                                 )   CIVIL ACTION 20-0061-WS-N
                                                   )
SARALAND LOOP ROAD, LLC, et al.,                   )
                                                   )
       Defendants.                                 )

                                              ORDER
       This matter comes before the Court on defendants’ Joint Motion to Stay Proceedings
(doc. 23). Plaintiffs have filed a Response (doc. 25) in opposition to the Motion.
       Plaintiffs filed this public accommodations action under Title III of the Americans with
Disabilities Act against the landlord and several tenants of a shopping center in Saraland,
Alabama, on February 5, 2020. All defendants were served with process in mid-February 2020.
(Docs. 5-9.) After this Court granted a series of extensions of time, defendants’ answers or Rule
12(b) motions were due on or before May 15, 2020. (Docs. 13-14, 17, 20, 22.) In their timely
Joint Motion, defendants now seek a 90-day stay of these proceedings, with a corresponding 90-
day extension of their deadline for filing responsive pleadings. The stated justification for the
request is that defendants have retained architects, have inspected the areas at issue, and have
determined the scope of work needed to satisfy the requirements of the ADA, but require
additional time “to complete their evaluations and remediation and eliminate any ADA barriers
that are described in the Complaint.” (Doc. 23, ¶ 5, PageID.201.) Defendants expressly
represent to the Court that they believe “most or all of the alleged violations identified in
Plaintiffs’ Complaint can be remedied in the near future to the extent appropriate.” (Id., ¶ 4.)
       For their part, plaintiffs oppose the Joint Motion. In so doing, they argue that
“Defendants can evaluate their facilities and make remediations without staying the case” and
that “in Plaintiffs’ counsel’s experience, half of the time with a stay Defendants remediate some
of the barriers but not all.” (Doc. 25, ¶¶ 5, 7, PageID.209.) On that basis, plaintiffs offer an
Case 1:20-cv-00061-WS-N Document 28 Filed 05/20/20 Page 2 of 2                        PageID #: 213



alternative proposal of a 60-day extension on the filing of responsive pleadings, with the case
otherwise moving forward without delay in the interim.
        The Court has no reason to believe that defendants are acting unreasonably or for
purposes of undue delay. Their request for additional time to complete remediation and
elimination of ADA barriers that they contend will resolve “most or all of the alleged violations
identified in the Plaintiffs’ Complaint” appears calculated to advance the objectives of
efficiency, judicial economy, and avoidance of unnecessary litigation or expenditure of
resources. If all or most of the case appears likely to be mooted or otherwise to go away by
defendants’ remedial activities, then it makes little sense as a matter of judicial or party resources
to move forward with this litigation in the meanwhile. Although the Court understands
plaintiffs’ frustration over the minimal progress of an action that commenced more than three
months ago, these delays appear to be attributable in substantial part to the COVID-19 pandemic
rather than to any foot-dragging by defendants. From plaintiffs’ standpoint, the marginal
difference between the 60-day extension that they endorse and the 90-day stay sought by
defendants appears slight, with little likelihood of plaintiffs sustaining prejudice under the latter
option that they would not also incur under the former. And plaintiffs’ counsel’s objection that
other defendants in other cases have not properly availed themselves of stays to remediate fully
the issues joined in a lawsuit says nothing about the motives and intentions of these defendants,
or the likely benefits of a stay in this case.
        For all of the foregoing reasons, the Court concludes that the requested stay will promote
the objectives of efficiency and judicial economy, with no countervailing prejudice or
unreasonable delay. Accordingly, in the exercise of its discretionary authority, the Court grants
defendants’ Joint Motion to Stay. This action is hereby stayed through and including August
13, 2020, at which time the stay will be lifted and this action will be restored to the active docket.
For cause shown, defendants’ deadline for filing answers or other responsive pleadings is
extended through and including August 13, 2020. Because defendants have now been granted a
cumulative total of more than five months of extensions, they are cautioned not to expect any
further relaxation of the responsive pleading deadline.
        DONE and ORDERED this 19th day of May, 2020.

                                                 s/ WILLIAM H. STEELE
                                                 UNITED STATES DISTRICT JUDGE


                                                  -2-
